Citation Nr: 0831019	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for back and neck disorders and hepatitis C.

The veteran testified at an RO hearing in June 2006.  A 
transcript of the hearing is of record.  In January 2008, the 
veteran submitted additional medical evidence along with a 
waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  A chronic neck disorder did not manifest during active 
duty service, and a current neck disability has not been 
etiologically related to service by competent medical 
evidence.

2.  A low back disorder did not manifest during active duty 
service or within one year of separation; and a current low 
back disability diagnosed as degenerative joint disease has 
not been etiologically related to service by competent 
medical evidence.

3.  Hepatitis C was not manifested in service, and there is 
no competent evidence of a nexus between such disability and 
service.



CONCLUSIONS OF LAW

1.  A chronic neck disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic low back disorder was not incurred in or 
aggravated by service; nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Service connection for hepatitis is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in July 2004 and September 2004.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified his duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in evidence in his possession that would support his 
claims.  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
The veteran was not provided such notice prior to the initial 
decision on his claim.  Nonetheless, since this claim is 
being denied, any other notice requirements beyond those 
cited for service connection claims, are not applicable.  
Therefore, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran. 

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA medical treatment records, and a 
report from a VA examination.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 




Factual Background & Analysis

The veteran contends he is entitled to service connection for 
a neck disorder, a low back disorder, and hepatitis C.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.


Neck and low back disorders

Service medical records show that the veteran was a passenger 
in a motor vehicle accident in February 1979.  As a result of 
the accident, he sustained superficial abrasions and 
lacerations to the right side of his face and back of the 
head.  There was no complaint of back or neck pain.  A 
clinical note dated in July 1979 shows the veteran then 
complained of low back pain when lifting heavy items.  The 
initial assessment was "possible muscle strain" and further 
evaluation by a physician was recommended.  Upon further 
evaluation, a physician noted that veteran had pain in the 
lumbar region bilaterally with tenderness in the spine.  His 
clinical assessment was low back pain.  The physician also 
noted that the veteran had mild rotary scoliosis in the 
thoracic spine.  The remaining service records contain no 
additional findings related to neck or back pain.  The May 
1980 separation examination showed the examination of the 
back and neck to be normal upon clinical evaluation.

Post-service medical evidence mainly consists of VA 
outpatient treatment records dated from June 2003 to December 
2007.  These records reflect treatment for complaints of back 
pain, diagnosed as degenerative joint disease of the 
lumbosacral spine, L5-S1 with disc space narrowing, 
sclerosis, and osteophyte in July 1999.  In April 2007, the 
veteran underwent a VA orthopedic examination to assess the 
nature and etiology of the claimed disorders.  His claims 
file was reviewed by the examiner prior to the evaluation.  
The examiner commented that the claims file contained no 
documentation of any neck pain.  He noted that the veteran 
had been in a motor vehicle accident in service, but there 
was no neck or back pain at that time.  The examiner 
commented further noting that while there was isolated back 
pain in 1979, the discharge physical did not document any 
recurrent back pain and the back examination was normal.  
Also, there are no medical records from 1980 to almost 2003 
that show any evidence of back pain or neck pain.  Following 
a complete physical examination, the examiner provided 
diagnoses of cervical sprain/strain and lumbosacral 
sprain/strain.  He stated further that "it is not as likely 
as not that the cervical sprain/strain and lower back strain 
started in service.  The rationale is that the patient really 
had no complaints of neck pain in the service and had one 
isolated documented note of lower back pain in the service.  
There is no paper trail to support long lasting or recurrent 
back injuries and no further diagnostic testing was 
required."

After a careful review of the cumulative evidence, the Board 
finds that service connection is not warranted for either a 
neck disorder or a low back disorder.  As indicated 
previously, service connection requires three elements: a 
current disability; a disease or injury in service, and; a 
relationship or nexus between the current disability and the 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Here, the veteran currently has disabilities of the neck and 
low back, diagnosed as cervical sprain/strain and lumbosacral 
sprain/strain, respectively.  The veteran attributes these 
current disorders to injuries sustained during service; 
specifically, a car accident in February 1979.  While there 
is evidence of the car accident, the service records contain 
no evidence of a chronic neck or back problem or of any other 
chronic diseases associated with that injury, or with any 
other aspect of military service.  Moreover, there is no 
competent medical evidence showing that the current cervical 
and lumbosacral sprain/strains are residuals of, or causally 
related to any incident of military service.  The only 
medical opinion regarding a link between service and these 
injuries weighs against the veteran's claims.  The Board 
notes that where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In this case, a VA medical opinion on file shows that it is 
not as likely as not that the cervical sprain/strain and 
lower back strain are related to service.  

In assessing the value of this medical opinion, the Board 
notes that it has been held that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Here, the VA examiner conducted a careful review of all the 
available evidence, performed a complete orthopedic 
examination, and provided a rationale for the opinion 
rendered, which is supported by the factual records.  Thus, 
the Board finds this opinion, which is against the claims 
that current cervical sprain/strain and lumbosacral 
sprain/strain are related to military service, to be 
probative on the matter at hand.  There is no other medical 
evidence or opinion in the file to refute this finding.

The Board observes further, that after separating from 
service in June 1980, there is no evidence of treatment or 
complaint of a low back disorder prior to 2003, and no 
treatment or complaint for neck pain (or chronic disorder) at 
all.  This intervening period of over 20 years with no 
evidence of complaint or clinical treatment weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  Therefore, although the veteran may genuinely and 
sincerely believe that he now has disabilities of the neck 
and low back that were incurred in service; he is not a 
licensed medical practitioner and is not competent to offer 
medical opinions as to the etiology of these current 
disabilities.  See Grottveit, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, as the veteran's degenerative joint disease, 
lumbosacral spine did not manifest to a compensable degree 
within one year of separation from active duty, the Board 
finds it may not be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A.  §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 


Hepatitis C

The veteran contends that he incurred the hepatitis C virus 
from a blood transfusion he alleges to have received during 
service, in February 1979.

The veteran's service medical records, including the report 
of his May 1980 examination for separation from service, 
reveal no complaints or findings indicative of hepatitis C.  
The records show no surgery or transfusions.

Post-service VA outpatient treatment records reflect 
diagnosis and treatment for hepatitis C, confirmed by liver 
biopsy in June 2006.  The records also reflect a history of 
polysubstance dependence, including intravenous drug use, in 
the 1980's and 1990's.  In correspondence dated in December 
2007, a certified registered nurse practitioner at the 
Philadelphia VA medical center (VAMC) stated, in brief, that 
the veteran had been treated in the 
gastrointestinal/hepatology clinic for hepatitis C since July 
1998.  She stated further that the veteran had the following 
risk factors for hepatitis C: a blood transfusion in February 
1979, while in a German hospital following a car accident; 
air gun vaccinations in service; and drug use in the 1980's.  
The veteran denied any history of jaundice or tattoos.  

In testimony presented at an RO hearing in June 2006, the 
veteran testified that he contracted hepatitis C from a blood 
transfusion he received at a German hospital, following his 
February 1979 car accident.  He recalled having "needles 
stuck in his arm."  He did not identify any other known risk 
factors for hepatitis C in service.  

After a careful review of the cumulative evidence, the Board 
finds that service connection for hepatitis C is not 
warranted.  In this regard, the earliest evidence of 
hepatitis C is in July 1998 when the disease is noted to have 
first been treated.  Prior to then, the service medical 
records do not include any medical findings or abnormal 
studies indicative of hepatitis C, and do not document any of 
the veteran's reported risk factors for hepatitis.  
Specifically, the Board observes that there is absolutely no 
evidence that the veteran ever received a blood transfusion 
for injuries associated with the February 1979 car accident.  
In fact, the records confirm that he only received mild 
abrasions to his face and head, thus rendering it highly 
unlikely that a blood transfusion was provided for such minor 
injuries.  

There also is no competent and probative medical evidence 
showing that the veteran's current diagnosis of hepatitis C 
is related to any event, injury, or disease in service.  The 
December 2007 statement from a nurse practitioner (who did 
not indicate review of the veteran's claims file) does not 
specifically link the current diagnosis to service or to any 
verified risk factor therein, but merely highlights certain 
risk factors identified by the veteran.  As noted though, 
there is no evidence of a blood transfusion during service.  
Also, with regard to the cited risk factor of post-service 
drug use in the 1980's (which is also shown in the VA 
outpatient treatment records), the Board points out that if 
the veteran had contracted hepatitis from such drug abuse, 
compensation for such disability would be prohibited by law.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.301 (c) (3) (2007).  
Moreover, regarding any claimed exposure from air gun 
inoculations, research by VA has determined that Hepatitis C 
has been transmitted only by intravenous, but not 
intramuscular, gamma globulin injections.  Intramuscular 
gamma globulin may have been given in service, but 
intravenous gamma globulin is given only to boost immunity in 
immuno-compromised patients, primarily children with 
leukemia.  (See VA Training Letter 01-02, April 17, 2001).

There is no other medical opinion regarding the etiology of 
the veteran's hepatitis C.  Thus, the only remaining evidence 
purporting to show a connection between service and the 
veteran's hepatitis C is in his own allegations.  Because he 
is a layperson, his opinions as to medical nexus are not 
competent evidence.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In sum, 
there is no competent and probative evidence supporting the 
veteran's allegation that his current hepatitis C is related 
to risk factors in service.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hepatitis C, 
as well as for the previously discussed neck and low back 
disorders, have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a neck disorder is denied.

Service connection for a low back disorder is denied.

Service connection for hepatitis C is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


